TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00648-CR
NO. 03-09-00649-CR



 
 

Paul Michael Earls, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. D-1-DC-09-201731 & D-1-DC-09-203694, 

HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's  motion for extension of time to file brief is granted.  Appellant's counsel
is ordered to tender a brief in this cause no later than July 2, 2010.
It is ordered June 15, 2010. 

Before Chief Justices Jones, Justices Pemberton and Waldrop
Do Not Publish